Citation Nr: 0300850	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-09 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code for the 
period from August 25, 1999, through December 15, 1999.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from July 1988 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  That decision denied payment for 
educational benefits for the period of August 25, 1999, 
through December 15, 1999.

The veteran testified at a videoconference hearing held 
from San Antonio, Texas, before the undersigned acting 
Member of the Board in October 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.

2.  An Enrollment Certification, VA Form 22-1999, 
reflecting that the veteran was enrolled in courses at 
Austin Community College from August 25, 1999 through 
December 15, 1999, was received by the RO on July 23, 
2001.


CONCLUSION OF LAW

The criteria are not met for entitlement to education 
assistance benefits under Chapter 30, Title 38, United 
States Code, for periods of enrollment prior to July 23, 
2000.  38 C.F.R. § 21.7131(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist her with the 
development of facts pertinent to her claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  The veteran has identified no additional 
pertinent evidence, and the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the veteran has been adequately notified 
of the applicable laws under which Chapter 30 educational 
benefits may be granted.  The Board concludes that the 
discussions in the RO's decision, the statement of the 
case (SOC), and letters have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefits sought, and there has therefore been 
compliance with the VA's notification requirement.

The Board is aware that, to date, the RO has not 
adjudicated the veteran's claim under the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 1991 & 
Supp. 2002).  However, given the extent of the development 
and notification accomplished by the RO, the Board finds 
that full compliance with the provisions of these newly 
enacted laws has already been achieved in this case.  
Under the circumstances of this case, a remand or further 
development by the Board would service no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426. 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record, 
which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces 
after June 30, 1985, and who served at least three years 
of continuous active duty or in the case of an individual 
whose initial period of active duty is less than three 
years, serves at least two years of continuous active 
duty.  38 U.S.C.A. § 3011 (West 1991 & Supp. 2002).

The material facts in this case are not in dispute.  An 
Enrollment Certification (VA Form 22-1999) was received on 
July 23, 2001, certifying the veteran's enrollment at 
Austin Community College from August 25, 1999 through 
December 15, 1999.

In an October 2001 SOC, the RO informed the veteran that 
the VA could not pay educational benefits for periods of 
education prior to one year before the date of the 
veteran's claim, which is the date the Enrollment 
Certification was received.

The veteran asks that an exception be made to the 
regulations regarding commencing dates for Chapter 30 
benefits in her case, because she attempted to file the 
appropriate paperwork at the time she was enrolled in the 
courses, but there was confusion regarding her paperwork 
and the claim was not filed at that time.  The veteran 
testified in support of her claim during a videoconference 
hearing held before the undersigned Member of the Board in 
October 2002.  She stated that she spoke to the 
educational assistance office located at her community 
college regarding filing for her VA benefits when she 
first enrolled in classes.  She indicated that the school 
employees failed to forward the appropriate paperwork to 
the RO.  The veteran testified that she should not be held 
liable for the mistakes of these school employees who did 
not know the rules regarding her VA benefits.  A letter 
from the Office of Student Assistance at Austin Community 
College, received in October 2001, confirmed that the 
Enrollment Certification had not been previously submitted 
because of confusion over a missing transcript.

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 benefits.  
When an eligible veteran or service member enters or 
reenters into training (including a reentrance following a 
change of program or educational institution), the 
commencing date of his or her award of educational 
assistance will be determined as follows:
(1) If the award is the first award of educational 
assistance for the program of education the veteran or 
service member is pursuing, the commencing date of the 
award of educational assistance is the latest of:
	(i) The date the educational institution certifies 
under paragraph (b) or (c) of this section;
	(ii) One year before the date of claim as determined 
by Section 21.1029(b);
	(iii) The effective date of the approval of the 
course, or one year before the date VA receives approval 
notice whichever is later.  38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.
	(1) If an informal claim is filed and VA receives a 
formal claim within one year of the date VA requested it, 
or within such other period of time as provided by Section 
21.1032, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received 
the informal claim.
	(2) If a formal claim is filed other than as 
described in paragraph (b)(1) of this section, the date of 
claim, subject to the provisions of paragraph (b)(3) of 
this section, is the date VA received the formal claim.
	(3) If a formal claim itself is abandoned and a new 
formal or informal claim is filed, the date of claim is as 
provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.  38 C.F.R. § 21.1029(b) (2002).

The veteran's Enrollment Certification was received by the 
RO on July 23, 2001.  The award of Chapter 30 benefits 
based on that application is only available for up to 12 
months prior, i.e. conducted no earlier than July 23, 
2000.  A period of enrollment, which ended on December 15, 
1999, more than 19 months earlier than the date of 
certification, as is the case here, is not subject to 
retroactive payment of Chapter 30 educational assistance 
benefits based on the Enrollment Certification received in 
July 2001.

The veteran does not dispute the fact that her Enrollment 
Certification was filed late.  As noted above, she 
contends in hearing testimony that the failure to file her 
paperwork in 1999 was the fault of the employees at her 
community college and not her own.  This was confirmed by 
a letter from Austin Community College.   Unfortunately, 
there is no statutory or regulatory provision for any 
exceptions to the filing requirements that apply to this 
case.  The Board further notes that the veteran had not 
previously filed any document that could be considered an 
informal claim.

The Board is bound by the applicable law and regulations 
when determining claims for VA benefits.  The regulatory 
criteria governing commencement dates of awards of Chapter 
30 educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which 
to grant the veteran Chapter 30 benefits for periods of 
enrollment prior to July 23, 2000.  Therefore the Board 
finds that entitlement to educational benefits for the 
period of August 25, 1999, through December 15, 1999, is 
not warranted.  See Taylor v. West, 11 Vet. App. 436 
(1998) in which the United States Court of Appeals for 
Veterans Claims held that a veteran was not entitled to 
educational benefits under Chapter 30 where the commencing 
date was after the enrollment period.  As the law in this 
case is dispositive, the veteran's claim must be denied 
based on a lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for the 
period from August 25, 1999, through December 15, 1999, is 
denied.



		
	MICHAEL D. MARTIN 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

